Case: 09-30456        Document: 00511053423              Page: 1      Date Filed: 03/16/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                                       FILED
                                                                                     March 16, 2010

                                          No. 09-30456                           Charles R. Fulbruge III
                                        Summary Calendar                                 Clerk


RODNEY ARCENEAUX,

                                                         Petitioner - Appellant
v.

J P YOUNG,

                                                         Respondent - Appellee




                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 2:08-CV-1451


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Rodney Arceneaux, federal prisoner # 79182-079, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition challenging eight different
prison disciplinary proceedings.
        Arceneaux challenges the district court’s determination that his due
process rights were not violated during the disciplinary proceedings.                                  He
contends that his refusal to join the general prison population did not violate



        *
          Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR . R. 47.5.4.
   Case: 09-30456   Document: 00511053423      Page: 2   Date Filed: 03/16/2010



                                  No. 09-30456

prison regulations and that prison officials wrongly did not interview witnesses
concerning his reasons for refusing to join the general prison population. He
further argues that his due process rights were violated because he was not told
his rights concerning the disciplinary proceedings and because he was not given
the opportunity to interview the witnesses or request a staff representative.
      Any failure by prison officials to comply with their own regulations does
not state a constitutional claim cognizable on habeas review. Jackson v. Cain,
864 F.2d 1235, 1251–52 (5th Cir. 1989). Nevertheless, while Arceneaux “has no
federal right to insist that a state follow its own procedural rules, he does have
a right to procedures which meet constitutional due process standards.” Id. at
1252. “Where a prison disciplinary hearing may result in the loss of good time
credits,” due process requires: “(1) advance written notice of the disciplinary
charges; (2) an opportunity, when consistent with institutional safety and
correctional goals, to call witnesses and present documentary evidence in [the
inmate’s] defense; and (3) a written statement by the factfinder of the evidence
relied on and the reasons for the disciplinary action.” Superintendent v. Hill,
472 U.S. 445, 454 (1985). “[T]he requirements of due process are satisfied if
some evidence supports the decision by the prison disciplinary board to revoke
good time credits.” Id. at 455.
      Arceneaux was given written notice of his rights concerning the
disciplinary proceedings and an adequate opportunity to interview witnesses or
request a staff representative, and nothing in the record indicates that
Arceneaux’s due process rights were otherwise violated in the disciplinary
proceedings. See Wolff v. McDonnell, 418 U.S. 539, 564–66 (1974). Furthermore,
the record clearly demonstrates “some” evidence to support the revocation of


                                        2
  Case: 09-30456   Document: 00511053423    Page: 3   Date Filed: 03/16/2010



                                 No. 09-30456

Arceneaux’s good time credits.
     For the foregoing reasons, the district court’s opinion is AFFIRMED.




                                      3